UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 00-21061
                                 Summary Calendar



S. J. WILBURN,
                                                    Plaintiff-Appellant,
                                       versus

ALLEN HIGHTOWER; JASON CALHOUN;
WAYNE SCOTT, Director - Texas Department
of Criminal Justice; ALLEN POLUNSKY;
LARRY LARGENT, DR.; BROUSSARD, DR.;
DAVIDSON, DR.; JASON CALHOUN, DR.;
CUNNINGHAM, DR.,
                                                    Defendants-Appellees.



                    Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. H-99-CV-4146
                                  April 30, 2001

Before POLITZ, DAVIS, and BENAVIDES, Circuit Judges

PER CURIAM:*



      *
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
      S. J. Wilburn, a Texas prisoner approximately 80 years old, appeals an adverse

summary judgment dismissing his 42 U.S.C. § 1983 action.

      Wilburn has contended that the defendants were deliberately indifferent to his

serious medical needs by (a) failing to allow his use of a “Flo-Plus Machine” (or

Huntleigh compression pump) to treat his peripheral vascular disease and by (b) failing

to see that he receive surgery for completion of dental implants that had begun before

he returned to prison in 1997. The medical records and other documents submitted

with the defendants’ motion for summary judgment reflect that Wilburn was frequently

treated by the prison’s medical and dental staffs for the conditions about which he

complains.   Although it does not appear that Wilburn received what might be

denominated the best treatment, the evidentiary materials in the record adequately

establish that there is no genuine issue of material fact as to whether the defendants’

treatment of Wilburn amounted to “unnecessary and wanton infliction of pain repugnant

to the conscience of mankind.”1 That is the essential legal issue.

      The judgment appealed is AFFIRMED.




      1

Harris v. Hegmann, 198 F.3d 153, 159 (5th Cir. 1999)(citation omitted); Celotex Corp.
v. Catrett, 477 U.S. 317, 325 (1986); FED. R. CIV. P. 56(c), (e).
                                          2